Exhibit 10.1
 


STOCK CANCELLATION AGREEMENT


This Stock Cancellation Agreement (this “Agreement”), dated effective as of
February10, 2016 (the “Effective Date”), is entered into by and between Gust C.
Kepler (“Stockholder”) and SMSA Ballinger Acquisition Corp., a Nevada
corporation (“Company”).
 
WHEREAS, Stockholder is the record and beneficial owner of Nine Million Nine
Hundred Thousand (9,900,000) shares of common stock, $.001 par value per share
(the “Common Stock”) of the Company;
 
WHEREAS, the Stockholder has agreed to cancel Eight Hundred Thirty-Five Thousand
Ten (835,010) shares of Common Stock (the “Subject Shares”);
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.
 
1.           Cancellation of Subject Shares.  Upon the terms and subject to the
conditions set forth in this Agreement, the Stockholder hereby agrees to cancel
and forfeit all of the Stockholder's right, title and interest in and to the
Subject Shares. Effective as of the Effective Date, the Stockholder hereby
irrevocably instructs the Company and the Company’s transfer agent to cancel the
Subject Shares such that the Subject Shares will no longer be outstanding on the
stock ledger of the Company and such that the Stockholder shall no longer have
any interest in the Subject Shares whatsoever.  The Company shall immediately
deliver to the Company’s transfer agent irrevocable instructions providing for
the cancellation of the Subject Shares, and the Company shall promptly reissue
and deliver to Stockholder a certificate representing any shares of Common Stock
held by the Stockholder in excess of the Subject Shares.
 
2.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
3.           Governing Law.  This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Texas (without regard to principles of conflicts of law).


4.           Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of the appropriate state or federal court in the State of
Texas for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby or thereby.  Each party
agrees to commence any such action, suit or proceeding in Dallas, Texas.
 
 
 
 

--------------------------------------------------------------------------------

 


5.           Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.           Further Assurances.  Each party shall, at the request of the other
party, at any time and from time to time following the Effective Date promptly
execute and deliver, or cause to be executed and delivered, to such requesting
party all such further instruments and take all such further action as may be
reasonably necessary or appropriate to carry out the provisions and intents of
this Agreement and of the instruments delivered pursuant to this Agreement.


7.           Severability of Provisions.  If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.


8.           Captions.  All section titles or captions contained in this
Agreement are for convenience only, shall not be deemed a part of this Agreement
and shall not affect the meaning or interpretation of this Agreement. All
references herein to sections shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require.


***Signature Page Follows***
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
Effective Date.
 
 
 

 
SMSA BALLINGER ACQUISITION CORP.

 


 
By: /s/ Gust C. Kepler
       Gust C. Kepler, President
 


 


 
/s/ Gust C. Kepler
Gust C. Kepler, Individually
 

 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 